Citation Nr: 1020962	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  02-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to additional vocational rehabilitation 
educational training.

(The issues of entitlement to service connection for right 
side pain, headaches, degenerative disc disease of the 
cervical spine, and a right shoulder disorder and entitlement 
to increased ratings for idiopathic seizure disorder and 
herniated nucleus pulposus at L5-S1, with bulge at L4-5, are 
addressed in a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to June 1980 and from March 1983 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Washington, DC, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was subsequently transferred to the RO in Montgomery, 
Alabama.  This matter was before the Board in March 2009 when 
it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

With  regard to the Veteran's claim for an additional 
vocational rehabilitation educational training, the March 
2009 Remand directed the RO to obtain the Veteran's 
vocational rehabilitation folder.  Review of the claims file 
does not show that this development  was accomplished.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
regrets any further delay in this matter.  However, given 
that the RO's actions did not fully conform to the Board's 
remand instructions, and because the information sought is 
critical to the matter at hand, the Board finds no 
alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain the Veteran's vocational 
rehabilitation folder.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal, if any, should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


